Title: From Alexander Hamilton to James McHenry, 6 November 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New-York Novr. 6th. 1799
          
          Enclosed is an account of Major Toussard, for the rent of a house in New Port. It appears to me to be high, but as no quarters were provided at the fort, it became necessary that they should be furnished in some other mode. no regulation having been established on the subject of Quarters, it is of necessity that Officers should exercise a discretion, and unless you consider the present case as an abuse of that discretion it will probably be best to may be difficult to disallow the charge.
          The Service on which Major Toussard has been employed has required frequent and expensive journies. His case appears to me to come within the description of an extraordinary — and I could wish that and to justify an allowance would be made accordingly. I think it adviseable to fix upon a specific Sum rate. The Major proposes four Dollars per diem; and the thing is referred to you for decision of the quantum you will best judge by comparison with other cases in which similar compensations may have been made.
          I inclose to you a letter from Major Toussard, which will give you a view of his Circumstance, and demands.
          With great respect I have the honor to be Sir yr. obedt. servt.
          Secy. of War—
        